Citation Nr: 0015315	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for dermatophytosis of the 
hands and feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953, including service in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim of 
entitlement to a compensable evaluation for his 
dermatophytosis of the hands and feet (skin disability).  The 
veteran perfected a timely appeal of this determination to 
the Board.

In his December 1998 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that he be afforded a 
hearing before a Member of the Board at the local VA office.  
In March 2000, the RO notified the veteran that the hearing 
was scheduled to take place in May 2000.  Although the 
hearing notice was not returned as undeliverable, the veteran 
failed to report.  Since that time, there is no indication in 
the record that the veteran has requested that the hearing be 
rescheduled.  Moreover, in a May 2000 letter to the veteran 
notifying him that his case was being sent to the Board, the 
RO noted this fact.  Under the circumstances, the Board 
determines that the veteran's request for a Board hearing has 
been withdrawn.  See 38 C.F.R. § 20.702 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's dermatophytosis of the hands and feet is 
manifested by recurrent scaling of the interdigital spaces of 
the toes as well as his palms; maceration of the interdigital 
spaces of the toes; fissuring; vesicle formation; oozing; 
bleeding; ulceration formation; secondary infection; 
crusting; subungual hyperkeratosis of all toenails; and foot 
pain.  However, neither systemic nor nervous manifestations 
is shown, and the disability is not exceptionally repugnant.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 30 percent evaluation for 
dermatophytosis of the hands and feet have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.118, Diagnostic Codes 7806, 7813 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an October 1957 rating decision, the RO established 
service connection for the veteran's dermatophytosis of the 
hands and feet and assigned the current ten percent 
evaluation, effective August 13, 1957.  In May 1998, the 
veteran filed a claim for an increased rating for this 
disability.

In support of this claim, the veteran reported that the 
condition had worsened.  In response, in June 1998 the 
veteran was afforded a formal VA dermatological examination.  
At the outset of her report, the examiner noted the history 
of the veteran's service-connected skin disorder.  In 
addition, the report reflects that, during the examination, 
the veteran indicated that the disability was manifested by 
recurrent scaling of the hands and "peeling" of the skin on 
his feet.  He also complained of having recurrent sores, 
scabs, fluid and pus on the skin of his feet.  Further, the 
veteran stated that, during episodes of flare-ups, the 
disability was productive of pain but no foul odor.  During 
these periods, he reported that he was forced to remain at 
home from work and to restrict his daily activities.  

The physical examination revealed scattered resolving bullae 
of the medial feet and soles.  In addition, the examiner 
stated that there was scaling and maceration of the 
interdigital spaces of the toes, subungual hyperkeratosis of 
all toenails and scaling of the palms.  The diagnoses were 
chronic bullous tinea pedis with secondary oozing, drainage, 
open sores and crusting; chronic onychomycosis; and chronic 
tinea manuum.  Subsequent to offering these diagnoses, the 
examiner commented that the chronic tinea manuum interfered 
with the veteran's daily activities and work "as he has to 
stay at home at times."

Based on the findings of the June 1998 VA dermatological 
examination, the RO denied the veteran's claim for an 
increased rating.  The veteran appealed, and in his September 
1998 Notice of Disagreement (NOD) argued that a higher rating 
was warranted because the disability was productive of 
"uncontrollable itching" of the skin on his feet.  He added 
that because the itching was so severe that sores developed.  
Further, the veteran stated that despite treating the 
disorder by wearing socks and "greasing" his feet, at times 
the pain was so severe that he was unable to wear shoes.  He 
indicated that, during such episodes, he was unable to report 
to work, which resulted in a loss of pay.  Finally, he 
contended that the disability had worsened "lately;" he 
asserted that the flare-ups were recurring with increasing 
frequency.

In light of the veteran's contentions and in a further effort 
to assist him in the development of his claim, in February 
1999 the RO afforded the veteran a second VA dermatological 
examination.  At the examination, the veteran reported that 
the disability had worsened during the past couple of years, 
particularly in the warm weather.  He stated that the skin 
disorder was manifested by itching and recurrent fissuring 
and blistering approximately two to four times per year, and 
was accompanied by secondary infection, oozing of pus and 
bleeding.  The veteran described the lesions as "raw" and 
"very painful" and indicated that they were productive of a 
foul odor.  He reported that, during these outbreaks, he is 
unable to wear socks or shoes and that he is forced to miss 
approximately one week of work; the examiner noted that the 
veteran was employed doing "office work."  The veteran 
further stated that the skin on his hands "peeled a lot."

Physical examination of the veteran's hands, including his 
fingernails, revealed that they were "clear."  The 
examination of his feet disclosed diffuse scaling on the 
soles and in the interdigital spaces of the toes, with 
maceration and superficial vesicles of the medial soles, 
which had "dried up."  The examiner further reported that 
there were no active lesions, oozing, fissuring or foul odor 
present.  The examiner indicated, however, that the veteran 
had subungual hyperkeratosis of all his toenails.  The 
diagnoses were tinea pedis; tinea manuum; and onychomycosis.  
Further, subsequent to offering these diagnoses, the examiner 
stated that the disorders had increased during the previous 
two years and that the disability was productive of recurrent 
fissuring, vesicle formation, oozing, bleeding, ulceration 
formation, secondary infection, and pain, which interfered 
with his daily and employment activities two to four times 
per year.

Finally, in written argument the veteran's representative 
contended that the symptomatology shown on the VA 
dermatological examinations warranted an increased schedular 
rating.  His representative further maintained that 
entitlement to a higher rating on an extraschedular basis was 
also warranted in light of the veteran's loss of earning 
capacity due to the skin disability.  Alternatively, the 
veteran's representative asserted that if the Board concluded 
that an increased rating was not justified based on the 
evidence of record, the matter should be remanded for a 
comprehensive, contemporaneous dermatological examination.  
In doing so, his representative challenged the adequacy of 
the June 1998 and February 1999 VA dermatological 
examinations for rating purposes on the basis that the 
examination reports did not include sufficient information to 
assess the severity of the condition.  In this regard, he 
stated they are silent as to whether the disability was 
productive of nervous manifestations, and that the examiner 
did not offer an opinion characterizing the severity of the 
condition; he noted that these symptoms are among the 
criteria necessary for 30 percent and 50 percent evaluations.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for his service-
connected dermatophytosis of the hands and feet is plausible 
and capable of substantiation, and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's dermatophytosis of the hands and feet is rated 
as 10 percent disabling under Diagnostic Code 7813.  A note 
in the Rating Schedule provides that disabilities evaluated 
under codes 7807 through 7819 are rated by analogy to eczema 
under Diagnostic Code 7806.  38 C.F.R. § 4.118 (1999).  Under 
that diagnostic code, a 10 percent evaluation is warranted 
where the skin disability is productive of exfoliation 
exudation or itching involving an exposed surface or 
extensive area.  A 30 percent rating requires that the 
disability be manifested by exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or an 
exceptionally repugnant condition.

Following review of both the medical evidence of record and 
the veteran's assertions, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that the veteran's 
dermatophytosis of the hands and feet warrants a 30 percent 
evaluation.  In reaching this conclusion, the Board points 
out that, although the evidence does not clearly indicate 
that the veteran's dermatophytosis of the hands and feet is 
manifested by constant itching, it does show that it is 
productive of exudation, scaling, ulceration, crusting, 
lesions and some disfigurement.  Indeed, the June 1998 
examination report reflects that the examiner indicated that 
the skin disability was manifested by recurrent scaling of 
the skin on his hands and feet, as well as scaling and 
maceration of the interdigital spaces of the toes, subungual 
hyperkeratosis of all toenails and scaling of the palms as 
well as secondary oozing, drainage, open sores and crusting.  
In addition, subsequent to reporting in his September 1998 
NOD that the disability was productive of uncontrollable 
itching, in the February 1999 examination report, the 
examiner stated that he had recurrent fissuring, vesicle 
formation, oozing, bleeding, ulceration formation on his feet 
and pain due to the service-connected skin disability; 
however, she indicated that the veteran's hands, including 
his fingernails, were negative for any skin pathology.  
Finally, in both reports, the examiner stated that the 
disability was sufficiently severe that during periods of 
flare-up he was unable to perform his daily activities, 
including reporting to work.

The Board further concludes, however, that the evidence does 
not approximate, or more nearly approximate, the criteria for 
a 50 percent rating under this code.  In support of this 
determination, the Board points out that the veteran's skin 
pathology is primarily located on his feet, which is not an 
exposed area.  Further, although the examination reports, 
which are quite detailed in reporting the symptoms associated 
with the veteran's dermatophytosis of the hands and feet, do 
show that the disability has been found to be productive of 
crusting and ulceration and exfoliation, they do not reflect 
a disability picture consistent with a characterization of 
extensive exfoliation; as noted above, the disability is 
essentially confined to his feet, and only to a lesser 
extent, his hands.  In addition, the examination reports, 
which are quite thorough, are entirely negative for any 
indication that the disability is productive of either 
systemic or nervous manifesations, and the veteran has not 
contended otherwise.  Moreover, the veteran himself has not 
even asserted that the disability is appropriately described 
as exceptionally repugnant.  Finally, although the veteran 
reports that his dermatophytosis is more severely disabling 
in warm weather, the Board observes that the earlier VA 
dermatological examination was conducted in June 1998.  
Accordingly, there is no basis for assignment of a 50 percent 
disability evaluation.  Furthermore, given the absence of 
significant skin pathology other than that discussed above, 
there is no basis to evaluate his disability under any other 
diagnostic code pertaining to the skin; for example, he is 
not shown to suffer from any scars or any systemic condition 
associated with skin disability; thus, there is no other 
diagnostic code under which he can be assigned more than a 30 
percent evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7819.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 30 percent evaluation).  In 
addition, there is no showing that the veteran's 
dermatophytosis of the hands and feet has necessitated 
frequent, or indeed any, periods of hospitalization, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence such factors, the Board finds that the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for dermatophytosis of 
the hands and feet is granted.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

